         Case 1:18-cv-09031-DLC Document 109 Filed 07/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 KATHRYN HYLAND, MELISSA GARCIA,         :
 ELIZABETH TAYLOR, JESSICA SAINT-PAUL, :
 REBECCA SPITLER-LAWSON, MICHELLE        :               18cv9031 (DLC)
 MEANS, ELIZABETH KAPLAN, JENNIFER       :
 GUTH, and MEGAN NOCERINO, and ANTHNONY :                      ORDER
 CHURCH individually and on behalf of    :
 all others similarly situated,          :
                                         :
                          Plaintiffs,    :
                -v-                      :
                                         :
 NAVIENT CORPORATION and NAVIENT         :
 SOLUTIONS, LLC,                         :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On June 19, 2020 the Court granted preliminary approval to

a class settlement in this action.          The class was conditionally

certified under Rule 23(b)(2), Fed. R. Civ. P.            On July 8, the

Second Circuit held that a class of past purchasers may not

properly be certified under Rule 23(b)(2).           Berni v. Barilla

S.p.A., No. 19-1921-CV, 2020 WL 3815523, at *7 (2d Cir. July 8,

2020).     Accordingly, it is hereby

     ORDERED that the parties shall submit, by July 20, 2020,

letters addressing the impact of Berni on the proper class
         Case 1:18-cv-09031-DLC Document 109 Filed 07/14/20 Page 2 of 2



definition in this case and on the Court’s June 19 Preliminary

Approval Order.

Dated:       New York, New York
             July 14, 2020


                                         ____________________________
                                                 DENISE COTE
                                         United States District Judge




                                       2
